IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2020 Term
                                _______________                             FILED
                                                                          May 8, 2020
                                  No. 18-0918                             released at 3:00 p.m.
                                                                      EDYTHE NASH GAISER, CLERK
                                _______________                       SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA

                       LAWYER DISCIPLINARY BOARD,
                                Petitioner

                                        v.

           JAMES B. ATKINS, a Member of the West Virginia State Bar,
                               Respondent

      ____________________________________________________________

                          Lawyer Disciplinary Proceeding

       LAW LICENSE SUSPENDED AND OTHER SANCTIONS IMPOSED


      ____________________________________________________________

                           Submitted: January 14, 2020
                              Filed: May 8, 2020

Rachel L. Fletcher Cipoletti, Esq.           Jared M. Tully, Esq.
Chief Lawyer Disciplinary Counsel            Frost Brown Todd LLC
Andrea J. Hinerman, Esq.                     Charleston, West Virginia
Senior Lawyer Disciplinary Counsel           Counsel for the Respondent
Office of Lawyer Disciplinary Counsel
Charleston, West Virginia
Counsel for the Petitioner


CHIEF JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the [West Virginia Supreme Court of Appeals] or [Lawyer

Disciplinary Board] shall consider the following factors: (1) whether the lawyer has

violated a duty owed to a client, to the public, to the legal system, or to the profession; (2)

whether the lawyer acted intentionally, knowingly, or negligently; (3) the amount of the

actual or potential injury caused by the lawyer’s misconduct; and (4) the existence of any

aggravating or mitigating factors.’” Syllabus Point 4, Office of Lawyer Disciplinary

Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).

              2.     “A de novo standard applies to a review of the adjudicatory record

made before the Committee on Legal Ethics of the West Virginia State Bar [currently, the

Hearing Panel Subcommittee of the Lawyer Disciplinary Board] as to questions of law,

questions of application of the law to the facts, and questions of appropriate sanctions; this

Court gives respectful consideration to the [Board’s] recommendations while ultimately

exercising its own independent judgment. On the other hand, substantial deference is given

to the [Board’s] findings of fact, unless such findings are not supported by reliable,

probative, and substantial evidence on the whole record.” Syllabus Point 3, Committee on

Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).




                                               i
              3.     “Rule 3.7 of the Rules of Lawyer Disciplinary Procedure, effective

July 1, 1994, requires the Office of Disciplinary Counsel to prove the allegations of the

formal charge by clear and convincing evidence.” Syllabus Point 2, in part, Lawyer

Disciplinary Board v. Cunningham, 195 W. Va. 27, 464 S.E.2d 181 (1995).

              4.     “This Court is the final arbiter of legal ethics problems and must make

the ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.” Syllabus point 3, Committee on Legal Ethics of the West Virginia

State Bar v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).

              5.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public

confidence in the ethical standards of the legal profession.” Syllabus Point 7, in part, Office

of Lawyer Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).

              6.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syllabus Point 4, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579

S.E.2d 550 (2003).

              7.     “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syllabus Point 2, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579

S.E.2d 550 (2003).

                                              ii
              8.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of Professional

Conduct include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or

selfish motive; (3) personal or emotional problems; (4) timely good faith effort to make

restitution or to rectify consequences of misconduct; (5) full and free disclosure to

disciplinary board or cooperative attitude toward proceedings; (6) inexperience in the

practice of law; (7) character or reputation; (8) physical or mental disability or impairment;

(9) delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other

penalties or sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syllabus Point

3, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003).




                                             iii
Armstead, Chief Justice:

       This is a lawyer disciplinary proceeding brought against James B. Atkins (“Mr.

Atkins”) by the Lawyer Disciplinary Board (“LDB”). A Hearing Panel Subcommittee

(“HPS”) of the LDB determined that Mr. Atkins committed multiple violations of the West

Virginia Rules of Professional Conduct. It recommended a number of sanctions be

imposed against Mr. Atkins, including a three month suspension of his law license. The

Office of Disciplinary Counsel and Mr. Atkins filed consents to the recommendations of

the HPS. 1

       Upon review, this Court finds that clear and convincing evidence exists to support

the HPS’s determination that Mr. Atkins committed multiple violations of the West

Virginia Rules of Professional Conduct.         We disagree, however, with the HPS’s

recommendation that a three month suspension with automatic reinstatement is sufficient

discipline.   We find, instead, that Mr. Atkins’s misconduct warrants a nine month

suspension from the practice of law, which will require him to petition for the reinstatement

of his law license pursuant to Rule 3.32 of the Rules of Lawyer Disciplinary Procedure,

followed by one year of probation. With the exception of the HPS’s first recommendation

(Recommendation A), the HPS’s remaining recommended sanctions are adopted in full.




       1
         In his brief filed on December 9, 2019, Mr. Atkins acknowledged his previously
filed consent, but argued that the LDB’s present arguments did not fully account for the
evidence which this Court should weigh in its imposition of sanctions. Mr. Atkins
requested that this Court impose the sanction of reprimand.
                                             1
                I. FACTUAL AND PROCEDURAL BACKGROUND

       The events giving rise to the instant proceeding occurred in 2016 and 2017. During

that time, Mr. Atkins was a lawyer practicing in Buffalo, which is located in Putnam

County, West Virginia. He was admitted to the West Virginia State Bar in 2002. As such,

Mr. Atkins is subject to the disciplinary jurisdiction of this Court.

       On or about January 9, 2017, Kirk E. Brumbaugh, Esquire, (“Mr. Brumbaugh”) 2

filed a complaint alleging that Mr. Atkins had reached a settlement in a debt collection case

(“Bishop Matter”) but had failed to remit the settlement funds to Mr. Brumbaugh’s law

firm. 3 Mr. Brumbaugh alleged that an email inquiring about the status of the settlement

funds was sent to Mr. Atkins on or about January 4, 2016. In response to this inquiry, Mr.

Brumbaugh was advised that the funds would be received from the debtor in or about

February of 2016. Following that exchange, Mr. Brumbaugh alleged that Mr. Atkins or

employees of his law firm failed to respond to seven emails sent between March of 2016

and September of 2016 and nine voicemails left between September of 2016 and November

of 2016, inquiring about the status of the settlement funds.




       2
         Mr. Brumbaugh is an attorney licensed to practice law in Nebraska and Iowa.
       3
         The Bishop Matter was referred to Mr. Atkins’s law office by Mr. Brumbaugh’s
office. During his sworn statement on September 12, 2017, Mr. Atkins described the
relationship between his firm and the Brumbaugh & Quandahl firm as follows: Brumbaugh
& Quandahl was a “clearing house in the debt collection industry” whose “job is [sic] take
the large portfolio of cases that [a national bank] might have and to go and find attorneys
that are in the network” and “farm out the cases that happen to be in those states or those
regions.” Although Mr. Atkins’s client would be the named plaintiff (i.e., the bank), Mr.
Atkins “answered” to Brumbaugh & Quandahl, and the client would deal with Brumbaugh
& Quandahl.
                                               2
       In December of 2016, Mr. Brumbaugh sent his associate to Mr. Atkins’s office to

perform an audit of the files that Mr. Atkins was handling for his firm. Mr. Brumbaugh

testified that his associate was instructed to “either pick up a check or report the matter to

local law enforcement.” 4 On January 9, 2017, Mr. Brumbaugh filed a formal complaint

against Mr. Atkins. Mr. Atkins responded to the complaint on January 25, 2017. On that

same date, Mr. Atkins remitted the settlement funds to Mr. Brumbaugh.

       On September 12, 2017, Mr. Atkins appeared at the Office of Lawyer Disciplinary

Counsel for a sworn statement in this matter. He stated that the Bishop Matter had been

dormant for a number of years before his office received calls requesting the payoff amount

or settlement amount. Mr. Atkins also stated that his office received the settlement funds

on or about January 16, 2016, that the funds had been deposited into his client trust account,

that he had held the money in that account for a year, and that the funds had not been

remitted to Mr. Brumbaugh until after the filing of the ethics complaint in January of 2017.

       The LDB issued a formal Statement of Charges against Mr. Atkins on October 23,

2018. The Statement of Charges contained one count alleging violations of Rules 1.3,

1.4(a)(3), 1.4(a)(4), 1.15(a), 1.15(d), 8.4(c), 8.4(d), 5.3, and 8.1(a) of the West Virginia

Rules of Professional Conduct.

       On February 21, 2019, a hearing was held before the HPS. At that time, the HPS

heard testimony from Mr. Brumbaugh and Mr. Atkins. Mr. Brumbaugh testified in support




       4
        Mr. Brumbaugh also described the purpose of his associate’s visit to Mr. Atkins’s
office was to “shake the money tree.” The visit was also described as a “termination audit.”
                                            3
of his complaint, and stated that Mr. Atkins settled the Bishop Matter and failed to remit

the settlement funds to his (Mr. Brumbaugh’s) office for almost one year despite numerous

inquiries about the status of the settlement funds. He further testified that contact was made

with Mr. Atkins in November of 2016. 5 Although there is conflicting testimony regarding

the November communication, Mr. Atkins admitted that he first became aware of the issues

with the Bishop Matter at that time. 6 Due to the fact that he had still not received the funds

near the end of December of 2016, Mr. Brumbaugh sent his associate to West Virginia to

“either pick up a check or report the matter to local law enforcement.” 7 Mr. Atkins

confirmed that Mr. Brumbaugh’s associate traveled to West Virginia in December of 2016

for an “onsite closing audit.” However, Mr. Atkins testified that Mr. Brumbaugh’s

associate instructed him to send the remittance within 30 to 45 days after receiving

instructions regarding money that was owed to Mr. Atkins’s firm. Mr. Atkins also

confirmed that the settlement funds were remitted to Mr. Brumbaugh on or about January

25, 2017 after the filing of the ethics complaint.

       On July 1, 2019, the HPS filed its written recommended disposition. The HPS

determined that Mr. Atkins violated duties to his client, to the legal system and to the legal


       5
         Mr. Brumbaugh testified that it was his recollection that he spoke with Mr. Atkins
on the phone. Mr. Atkins testified that he spoke with Ms. Denniston from Brumbaugh &
Quandahl, not Mr. Brumbaugh.
       6
         Mr. Atkins testified that he was not aware that his office had not been responding
to the inquiries regarding the Bishop Matter. He also stated that his client liaison who
communicated with clients and answered their questions was having personal issues during
the timeframe at issue.
       7
         Mr. Brumbaugh’s associate did not collect the settlement funds, and it does not
appear that a police report was filed.
                                              4
profession. Specifically, the HPS found that Mr. Atkins: (1) failed to act with reasonable

diligence in violation of Rule 1.3 of the West Virginia Rules of Professional Conduct; (2)

failed to keep Mr. Brumbaugh reasonably informed about the status of the matter and failed

to promptly comply with reasonable requests for information in violation of Rule 1.4(a)(3)

and Rule 1.4(a)(4) of the West Virginia Rules of Professional Conduct; failed to hold client

funds in an account designated as a “client’s trust account” in violation of Rule 1.15(a) of

the West Virginia Rules of Professional Conduct; (3) failed to promptly notify Mr.

Brumbaugh he had received funds in which Mr. Brumbaugh had an interest and then failed

to promptly deliver the funds to Mr. Brumbaugh in violation of Rule 1.15(d) of the West

Virginia Rules of Professional Conduct; (4) wrongfully misappropriated and converted

funds belonging to his client or a third party to his own use in violation of Rule 8.4(c) and

Rule 8.4(d) of the West Virginia Rules of Professional Conduct; (5) failed to supervise his

nonlawyer assistants to ensure that their conduct was compatible with his professional

obligations in violation of Rule 5.3 of the West Virginia Rules of Professional Conduct;

and (6) made a false statement of material fact in connection with a disciplinary matter at

his September 12, 2017 sworn statement when he answered “Yes, ma’am” to the question,

“[a]nd so that money had been held in your [client] account for a year[,]” when the balance

of that bank account fell below the amount that he was required to safeguard in violation

of Rule 8.1(a) of the West Virginia Rules of Professional Conduct.




                                             5
       The HPS also found that Mr. Atkins acted negligently and knowingly and that the

amount of real injury was great. 8 Further, the HPS found that two aggravating factors were

present: (1) substantial experience in the practice of law; and (2) multiple offenses. With

respect to mitigating factors, the HPS found that two mitigating factors were present: (1)

absence of a disciplinary record; and (2) remorse. 9 Based on these findings, the HPS

recommended:        (1) that Mr. Atkins’s law license be suspended for three months with

automatic reinstatement pursuant to the provisions and requirements of Rule 3.31 of the

Rules of Lawyer Disciplinary Procedure; (2) that, prior to reinstatement, Mr. Atkins

complete an additional nine hours of continuing legal education during the current

reporting period of which at least three hours should be in IOLTA accounts and the other

six hours should be in the area of ethics and office management; (3) that Mr. Atkins must

comply with the mandates of Rule 3.28 of the Rules of Lawyer Disciplinary Procedure;

and (4) that Mr. Atkins be ordered to pay the costs of these proceedings pursuant to Rule

3.15 of the Rules of Lawyer Disciplinary Procedure and that the same shall be paid prior

to reinstatement.




       8
         Mr. Brumbaugh’s client had no choice but to release the lien on the debtor’s
mortgage because the bank had been notified that the funds had been deposited in Mr.
Atkins’s account, even though the funds had not been remitted to the client. Further, Mr.
Brumbaugh also testified that the non-remittance of the funds caused regulatory and audit
issues with the bank.
       9
         The HPS agreed with ODC’s assertion that payment of the funds to the client in
January of 2017 should not be considered a mitigating factor in Mr. Atkins’s favor. The
HPS referenced ABA Model Standards for Imposing Lawyer Sanctions, 9.4(a) (1992),
which provides that “forced or compelled restitution” is a factor which is neither
aggravating nor mitigating.
                                            6
       The HPS filed its recommendation with this Court on July 1, 2019. On July 30,

2019, ODC, by counsel, filed its consent to the recommendation. On July 31, 2019, Mr.

Atkins, by counsel, filed his consent to the recommendation.           By order entered on

September 5, 2019, this Court ruled that it did not concur with the recommended

disposition and set the matter for argument.



                             II. STANDARD OF REVIEW

       In Committee on Legal Ethics v. McCorkle, 192 W. Va. 286, 289, 452 S.E.2d 377,

380 (1994), this Court took the opportunity to “resolve any doubt as to the applicable

standard of judicial review” in lawyer disciplinary cases. In Syllabus Point 3 of McCorkle,

this Court held:

              A de novo standard applies to a review of the adjudicatory record
       made before the Committee on Legal Ethics of the West Virginia State Bar
       [currently, the Hearing Panel Subcommittee of the Lawyer Disciplinary
       Board] as to questions of law, questions of application of the law to the facts,
       and questions of appropriate sanctions; this Court gives respectful
       consideration to the Committee’s recommendations while ultimately
       exercising its own independent judgment. On the other hand, substantial
       deference is given to the Committee’s findings of fact, unless such findings
       are not supported by reliable, probative, and substantial evidence on the
       whole record.

       The above standard of review is consistent with this Court’s ultimate authority with

regard to legal ethics matters in this State: “This Court is the final arbiter of legal ethics

problems and must make the ultimate decisions about public reprimands, suspensions or

annulments of attorneys’ licenses to practice law.” Syl. Pt. 3, Comm. on Legal Ethics v.

Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).

                                               7
        Rule 3.7 of the West Virginia Rules of Lawyer Disciplinary Procedure provides that,

in order to recommend the imposition of discipline of a lawyer, “the allegations of the

formal charge must be proved by clear and convincing evidence.” See also Syl. Pt. 2, in

part, Lawyer Disciplinary Board v. Cunningham, 195 W. Va. 27, 464 S.E.2d 181 (1995).

The various sanctions which may be recommended to this Court are set forth in Rule 3.15.

It states:

        A Hearing Panel Subcommittee may recommend or the Supreme Court of
        Appeals may impose any one or more of the following sanctions for a
        violation of the Rules of Professional Conduct … (1) probation; (2)
        restitution; (3) limitation on the nature or extent of future practice; (4)
        supervised practice; (5) community service; (6) admonishment; (7)
        reprimand; (8) suspension; or (9) annulment. When a sanction is imposed
        the Hearing Panel Subcommittee may recommend and the Court may order
        the lawyer to reimburse the Lawyer Disciplinary Board for the costs of the
        proceeding. Willful failure to reimburse the Board may be punished as
        contempt of the Court.

        In devising suitable sanctions for attorney misconduct, we have recognized that

“[a]ttorney disciplinary proceedings are not designed solely to punish the attorney, but

rather to protect the public, to reassure it as to the reliability and integrity of attorneys and

to safeguard its interest in the administration of justice.” Lawyer Disciplinary Board v.

Taylor, 192 W. Va. 139, 144, 451 S.E.2d 440, 445 (1994).

                                       III. ANALYSIS

        The HPS recommended, among other sanctions, a suspension of Mr. Atkins’s

license to practice law for three months.          Subsequent to the filing of the HPS’s

recommendation, the ODC and Mr. Atkins filed consents to the sanctions recommended

by the HPS. In his brief filed on December 9, 2019, Mr. Atkins acknowledged his

                                               8
previously filed consent and admitted that he agreed to the three month suspension

recommended by the HPS in the interest of accepting responsibility, finality, and closure.

However, he went on to argue that this Court’s precedent indicates that a reprimand is

appropriate and requested this Court to impose the sanction of reprimand.

       Mr. Atkins admitted to violating Rules 1.3, 1.4, 1.15(d), and 5.3 of the West Virginia

Rules of Professional Conduct. The HPS also found that Mr. Atkins violated Rules 1.15(a),

8.1(a), 8.4(c) and 8.4(d), and we agree. At this point, “[t]he burden is on the attorney at

law to show that the factual findings are not supported by reliable, probative, and

substantial evidence on the whole adjudicatory record made before the Board.” Lawyer

Disciplinary Board v. Cunningham, 195 W.Va. 27, 35, 464 S.E.2d 181, 189 (1995). We

agree with the HPS that the whole adjudicatory record reveals that Mr. Atkins violated the

rules with which he takes issue.

       With respect to sanctions, this Court held in Syllabus Point 7 of Office of

Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998) (internal citations

omitted):

       In deciding on the appropriate disciplinary action for ethical violations, this
       Court must consider not only what steps would appropriately punish the
       respondent attorney, but also whether the discipline imposed is adequate to
       serve as an effective deterrent to other members of the Bar and at the same
       time restore public confidence in the ethical standards of the legal profession.

       In considering the appropriate sanctions to impose in this case, we are guided by the

well-settled principle that:

       Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary Procedure
       enumerates factors to be considered in imposing sanctions and provides as

                                              9
       follows: “In imposing a sanction after a finding of lawyer misconduct, unless
       otherwise provided in these rules, the [West Virginia Supreme Court of
       Appeals] or [Lawyer Disciplinary Board] shall consider the following
       factors: (1) whether the lawyer has violated a duty owed to a client, to the
       public, to the legal system, or to the profession; (2) whether the lawyer acted
       intentionally, knowingly, or negligently; (3) the amount of the actual or
       potential injury caused by the lawyer’s misconduct; and (4) the existence of
       any aggravating or mitigating factors.

Syl. Pt. 4, Jordan. We will now consider the four factors contained in Rule 3.16.

   1. Duties Owed to Clients, the Public, the Legal System, or the Profession

       It is clear that Mr. Atkins violated duties to his client, to the legal system and to the

legal profession. The HPS found that the evidence in this case “clearly and convincingly”

demonstrated that Mr. Atkins committed multiple violations of the West Virginia Rules of

Professional Conduct. Specifically, the HPS found that Mr. Atkins (1) failed to act with

reasonable diligence and promptness in representing his client; (2) failed to communicate

effectively with his client; (3) failed to promptly notify his client that client funds had been

received and failed to promptly remit those funds to the client which resulted in his failure

to safeguard his client’s property such that client money was comingled with other law

firm money and misappropriated; (4) failed to supervise his nonlawyer staff and to make

reasonable efforts to ensure that the firm had in effect measures giving reasonable

assurance that the nonlawyer’s conduct was compatible with his own professional

obligations; (5) knowingly made a false statement of material fact in connection with a

disciplinary matter; and (6) engaged in conduct that constitutes misrepresentation and was

prejudicial to the administration of justice.



                                                10
       The Bishop Matter was referred by Mr. Brumbaugh’s firm to Mr. Atkins’s firm in

2007. There was difficulty in locating the debtor from 2007-2013. However, the debtor

was eventually located, and a judgment was entered against the debtor for $14,807.55 in

approximately 2013. This matter stalled again until 2015 when the debtor attempted to

refinance her home and wanted to settle the judgment. Mr. Brumbaugh testified that on

October 15, 2015, the bank called his office and informed them that there had been contact

from a title company who offered to settle the judgment that had been obtained by Mr.

Atkins’s law firm in 2013. The bank instructed Mr. Brumbaugh’s office to accept the

settlement of the debt, and this instruction was communicated to Mr. Atkins’s law firm by

email dated November 13, 2015. Four days later, on November 17, 2015, this instruction

was confirmed, and an employee of Mr. Atkins indicated that the letter regarding the

acceptance of the $14,807.55 would be faxed on that same date. Approximately one and a

half months later, on January 5, 2016, Mr. Brumbaugh’s office reached out to Mr. Atkins’s

office to inquire as to the status of the settlement funds. On the following day, Mr. Atkins’s

office responded by noting that it would be close to February before they would receive

the funds.

       The bank records from Mr. Atkins’s firm show that a check for $14,807.55 was

deposited in Mr. Atkins’s “Client Account” on January 20, 2016. Neither Mr. Atkins nor

anyone at his office informed Mr. Brumbaugh about the receipt of the settlement funds

from January through October of 2016 despite sixteen requests from Mr. Brumbaugh’s

office for information via emails and voicemails. It is undisputed that Mr. Atkins did not


                                             11
personally get involved until November of 2016. In December of 2016, Mr. Brumbaugh

sent one of his associates to Mr. Atkins’s office to complete an audit and close out the file

at issue in this case. 10 Although there is some disagreement about what transpired during

that meeting, it is clear that the settlement funds were not paid to Mr. Brumbaugh’s

associate at that time. In fact, the settlement funds were not remitted to Mr. Brumbaugh

for at least another month. Specifically, the funds were remitted by Mr. Atkins when he

filed his response to the complaint on or about January 25, 2017, which was over one year

after the funds had been deposited into Mr. Atkins’s “Client Account.”

   2. Whether the lawyer acted intentionally, knowingly, or negligently

       The HPS found, and we agree, that Mr. Atkins acted negligently and knowingly.

The record shows that Mr. Atkins’s negligent supervision of his nonlawyer staff resulted

in the funds at issue being co-mingled and misappropriated for use in paying for his law

office operating expenses. The settlement funds in the amount of $14,807.55 were

deposited in Mr. Atkins’s “Client Account” on January 20, 2016. Thereafter, Mr. Atkins’s

nonlawyer staff transferred money from that particular “Client Account” to the law firm’s

operating account for use by the law firm. The evidence showed that approximately

$10,000 in debits occurred on the account on the day following the $14,807.55 deposit. In


       10
          There is some disagreement about the December meeting. Mr. Brumbaugh
alleges that he sent his associate to perform a termination audit and close out the file at
issue. Mr. Brumbaugh also testified that his associate had instructions to “either collect
the funds or go to make a police report.” However, the funds were not collected, and a
police report was not filed. Mr. Atkins testified that Mr. Brumbaugh’s associate instructed
him to send the remittance within 30 to 45 days after receiving instructions regarding
money that was owed to Mr. Atkins’s firm.
                                             12
fact, this particular account held less than the $14,807.55 at multiple times during the time

period at issue in this matter. Further, due to improper coding of the deposit, Mr. Atkins’s

accounting system was unable to track the settlement funds. This negligent conduct

resulted in Mr. Atkins’s client not being promptly advised of the receipt of the settlement

funds and the misappropriation of the funds. By failing to safeguard his client’s property

such that client money was comingled with other law firm money and misappropriated to

cover other law firm expenses, Mr. Atkins violated Rule 8.4(c) and Rule 8.4(d).

       In November of 2016 Mr. Atkins became personally aware that the settlement funds

had not been properly remitted. Despite this knowledge, he did not remit the funds until

almost two months later in late January of 2017 after the filing of the complaint against

him. The remittance of these funds was made a year later than it should have been made.

As this Court stated in Lawyer Disciplinary Board v. Sirk, 240 W. Va. 274, 810 S.E.2d 276

(2018), the severity of this type of misconduct cannot be overstated:

                      Like many rules governing the behavior of lawyers, this
              one has its roots in the confidence and trust which clients place
              in their attorneys. Having sought his advice and relying on his
              expertise, the client entrusts the lawyer with the transaction—
              including the handling of the client’s funds. Whether it be a
              real estate closing, the establishment of a trust, the purchase of
              a business, the investment of funds, the receipt of proceeds of
              litigation, or any one of a multitude of other situations, it is
              commonplace that the work of lawyers involves possession of
              their clients’ funds. That possession is sometimes expedient,
              occasionally simply customary, but usually essential.
              Whatever the need may be for the lawyer’s handling of clients’
              money, the client permits it because he trusts the lawyer.

                    It is a trust built on centuries of honesty and faithfulness.
              Sometimes it is reinforced by personal knowledge of a
                                              13
             particular lawyer’s integrity or a firm’s reputation. The
             underlying faith, however, is in the legal profession, the bar as
             an institution. No other explanation can account for clients’
             customary willingness to entrust their funds to relative
             strangers simply because they are lawyers.

                     Abuse of this trust has always been recognized as
             particularly reprehensible: “(T)here are few more egregious
             acts of professional misconduct of which an attorney can be
             guilty than misappropriation of a client’s funds held in trust.”


Id, 240 W. Va. at 282-83, 810 S.E.2d at 284-85 (quoting In re Wilson, 409 A.2d 1153,

1154-55 (N.J. 1979).



   3. The Amount of Real or Potential Injury

      The HPS found, and we agree, that the amount of real injury was great. Despite

numerous inquiries, Mr. Brumbaugh and his staff had no knowledge of the settlement funds

for almost a year. The bank had been notified that the funds had been deposited in Mr.

Atkins’s account so it had to release the loan on the debtor’s mortgage even though Mr.

Atkins’s firm had not informed anyone of the receipt of the funds or remitted the funds to

Mr. Brumbaugh. Further, Mr. Brumbaugh testified that “[his client] has requirements

under IRS regulation and an oversight by the Office of the Comptroller of the Currency to

make sure that if a balance is written off, the 1099’s are timely issued. And so the non-

remittance of the funds in addition to making [his] own office look bad was causing

regulatory and audit issues with the bank.” Finally, Mr. Brumbaugh had to use his own

funds to send his associate to Mr. Atkins’s office in West Virginia to follow up on this

issue. We are not persuaded by Mr. Atkins’s argument that there has been no actual
                                            14
evidence of harm to the bank in this case. Mr. Atkins settled a matter on behalf of the bank

and kept the settlement funds for over one year.

   4. Aggravating or Mitigating Factors

       We now turn our attention to whether any aggravating or mitigating factors are

present in this case. “Aggravating factors in a lawyer disciplinary proceeding ‘are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.’” Syl. Pt. 4, Lawyer Disciplinary Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550

(2003). The HPS found two aggravating factors were present in this matter: (1) substantial

experience in the practice of law; and (2) multiple offenses. Mr. Atkins had been licensed

to practice law for approximately fourteen years at the time of the offenses in this matter.

Mr. Atkins began practicing law at his father’s firm in 2002, and at that time, the firm had

an established practice in debt collection. By his own admission, debt collection is the

focus of his (and his firm’s) work, and his firm has, on average, in excess of 12,000 open

files and collects nearly $3 million dollars each year for its clients. The settlement funds

from the Bishop Matter were received in January of 2016. During the following months,

Mr. Atkins failed to keep Mr. Brumbaugh reasonably informed about the matter and failed

to promptly comply with sixteen separate requests for information about the settlement

funds. Mr. Atkins also: (1) failed to hold the funds in an account designated as a “client’s

trust account;” (2) failed to promptly notify the Mr. Brumbaugh he had received funds in

which Mr. Brumbaugh had an interest and then failed to promptly deliver the funds to Mr.

Brumbaugh; (3) wrongfully misappropriated and converted the funds to his own use; (4)


                                            15
failed to properly supervise his nonlawyer assistants to ensure that their conduct was

compatible with his professional obligations; and (5) knowingly made a false statement

during his sworn statement on September 12, 2017.

         “Mitigating factors in a lawyer disciplinary proceeding are any considerations or

factors that may justify a reduction in the degree of discipline to be imposed.” Syl. Pt. 2,

Scott.


         Mitigating factors which may be considered in determining the appropriate
         sanction to be imposed against a lawyer for violating the Rules of
         Professional Conduct include: (1) absence of a prior disciplinary record; (2)
         absence of a dishonest or selfish motive; (3) personal or emotional problems;
         (4) timely good faith effort to make restitution or to rectify consequences of
         misconduct; (5) full and free disclosure to disciplinary board or cooperative
         attitude toward proceedings; (6) inexperience in the practice of law; (7)
         character or reputation; (8) physical or mental disability or impairment; (9)
         delay in disciplinary proceedings; (10) interim rehabilitation; (11) imposition
         of other penalties or sanctions; (12) remorse; and (13) remoteness of prior
         offenses.

Syl. Pt. 3, Scott.

         The HPS found two mitigating factors were present in this matter: (1) absence of a

disciplinary record; and (2) remorse. Mr. Atkins has no prior discipline, and he expressed

remorse at the hearing. Although Mr. Atkins argues that additional mitigating factors are

present and those other factors “militate in favor of a less severe punishment,” we do not

agree. Mr. Atkins did not produce any witnesses to testify about his character and

reputation nor did he make a timely good faith effort to make restitution. Further, it is clear

that he did not safeguard the Bishop Matter settlement funds.



                                               16
       We agree with the Lawyer Disciplinary Board that the HPS’s decision to issue a

suspension in this case takes into account this Court’s decision in Lawyer Disciplinary

Board v. Kupec (Kupec II), 204 W. Va. 643, 515 S.E.2d 600 (1999), which noted that “the

penalty for a misappropriation offense must be consistent with the level of intent by the

lawyer and the level of the injury.” Kupec II at 648, 605.

       This Court has previously issued suspensions in cases involving lawyers who

improperly dealt with client property. See Lawyer Disciplinary Board v. Santa Barbara,

229 W. Va. 344, 729 S.E.2d 179 (2012); and Lawyer Disciplinary Board v. Blyler, 237 W.

Va. 325, 787 S.E.2d 596 (2016).

       Although this Court is the “final arbiter of legal ethics problems,” “[t]here is no

‘magic formula’ for this Court to determine how to weigh the host of mitigating and

aggravating circumstances to arrive at an appropriate sanction; each case presents different

circumstances that must be weighed against the nature and gravity of the lawyer’s

misconduct.” Lawyer Disciplinary Board v. Sirk, 240 W. Va. 274, 282, 810 S.E.2d 276,

284 (2018). After considering all of the relevant factors in this matter, we agree with the

HPS that the facts of this case indicate that a reprimand is not appropriate. We further

conclude that the three month suspension recommendation with automatic reinstatement

submitted by the HPS is too lenient. In light of the seriousness of Mr. Atkins’s conduct,

we cannot conclude that a suspension that permits an automatic reinstatement is adequate

particularly given the fact that he misappropriated his client’s funds and failed to be truthful

in the investigation of this matter. Instead, we impose a nine month suspension on Mr.


                                              17
Atkins’s law license, which will require him to petition for the reinstatement of his law

license pursuant to Rule 3.32 of the Rules of Lawyer Disciplinary Procedure, followed by

one year of probation. Further, we adopt the remaining recommendations made to this

Court by the HPS.



                                  IV. CONCLUSION

      Accordingly, for the reasons set forth above, this Court imposes the following

sanctions: Mr. Atkins’s law license is suspended for a period of nine (9) months; he must

comply with the mandates of Rule 3.28 of the Rules of Lawyer Disciplinary Procedure

regarding the duties of suspended or disbarred lawyers; he must also comply with the

mandates of Rule 3.32 of the Rules of Lawyer Disciplinary Procedure regarding

reinstatement; prior to reinstatement, Mr. Atkins shall complete an additional nine (9)

hours of continuing legal education during the current reporting period of which at least

three (3) hours should be in IOLTA accounts and the other six (6) hours should be in the

area of ethics and office management; upon reinstatement, Mr. Atkins will be placed on

one (1) year of probation; and Mr. Atkins is ordered to pay the costs of this disciplinary

proceeding.



                                  Law License Suspended and Other Sanctions Imposed.




                                           18